Citation Nr: 1825217	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disability secondary to exposure to herbicides.  

2.  Entitlement to service connection for a lung disability secondary to exposure to asbestos. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal can be decided.

Regarding the claimed lung disability secondary to exposure to asbestos, the Veteran has not yet been afforded an examination with an etiological opinion. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83. 

The evidence of record contains an October 2011 letter from Dr. Galhotra, M.D., in which he provided a history of the Veteran's lung disability and provided a diagnosis of chronic obstructive pulmonary disease (COPD).  The Board notes that the Veteran's in-service exposure to asbestos has been conceded.   This evidence reflects that the Veteran's COPD may be associated with the Veteran's conceded in-service asbestos exposure.  Consequently, remand is warranted for an examination and opinion as to whether the Veteran's current COPD is related to service, to include his conceded exposure to asbestos.

With regards to additional records, on a May 2011 disability benefits questionnaire (DBQ) for ischemic heart disease (IHD), the examiner diagnosed the Veteran with Aortic valve replacement.  However, there are no treatment records available in regard to a previous aortic valve replacement.  The Board notes that when VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to any relevant treatment records from any treatment providers.  The Board notes that there may be additional private treatment records available in regard to both claims on appeal.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records for both claims on appeal.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for an aortic valve replacement, heart condition, or pulmonary condition, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of his COPD.

All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner should provide an opinion on the following question:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's COPD had its onset during service or is otherwise related to service, to include as due to his conceded asbestos exposure.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

4.  After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



